Gbant, J.
{after stating the facts). The instruction was correct. Mr. Buhler retained the possession of the note, and the record is barren of any evidence tending to show that he delivered it to the defendant, or to any one for him. The delivery essential to constitute a gift was therefore wanting. If it be insisted that there was an agreement to cancel the note at his death by will, upon the regular payment of interest, such an agreement was without consideration and void. The same defense was made by this same defendant in a suit to foreclose the mortgages, and the same testimony introduced to defeat the suit; and we held that there was no gift, and no con*75sideration for any promise to cancel the debt. 139 Mich. 209.
We find no error in the rulings of the court in excluding testimony.
Judgment affirmed.
Carpenter, McAlyay, Montgomery, and Ostrander, JJ., concurred.